Exhibit 10.2

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT, dated as of April 10, 2009 (this
“Agreement”), is by and among Image Holdings Corporation, an Oregon corporation
(“Parent”), IC Acquisition Corp., an Oregon corporation and an indirect
wholly-owned subsidiary of Parent (“Purchaser”), and each of the stockholders of
the Company set forth on Schedule A hereto (each, a “Stockholder” and,
collectively, the “Stockholders”).

RECITALS

A. Parent, Purchaser and InFocus Corporation, an Oregon corporation (the
“Company”), propose to enter into an Agreement and Plan of Merger, dated as of
the date of this Agreement (the “Merger Agreement”), pursuant to which Parent
will acquire the Company in a tender offer followed by a merger on the terms and
subject to the conditions set forth in the Merger Agreement. Except as otherwise
defined herein, terms used herein with initial capital letters have the
respective meanings ascribed to such terms in the Merger Agreement.

B. As of the date of this Agreement, each Stockholder beneficially owns and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Common Stock set forth opposite
such Stockholder’s name on Schedule A hereto (such Common Shares, together with
any other shares of capital stock of the Company the beneficial ownership of
which is acquired by such Stockholder during the period from and including the
date of this Agreement through and including the date on which this Agreement is
terminated pursuant to Section 6.2 of this Agreement, are collectively referred
to herein as such Stockholder’s “Subject Shares”).

C. As a condition and inducement to their willingness to enter into the Merger
Agreement, Parent and Purchaser have requested that each Stockholder agree, and
each Stockholder has agreed, to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement agree
as follows:

ARTICLE I

TENDER OF SUBJECT SHARES

1.1 Agreement to Tender Shares. No later than the fifth Business Day after
commencement of the Offer, each Stockholder will validly tender or cause to be
validly tendered all of the Subject Shares pursuant to and in accordance with
the terms of the Offer and Section 14d-2 under the Exchange Act, and will cause
all of the Subject Shares to remain validly tendered and, except as explicitly
provided herein, not withdrawn at all times prior to the expiration or
termination of the Offer. Each Stockholder hereby acknowledges that Purchaser’s
obligation to accept for payment and pay for Common Shares (including the
Subject Shares) pursuant to the Offer is subject to the terms and conditions of
the Offer set forth in the Merger Agreement. If any Subject Shares are for any
reason not purchased pursuant to the Offer, such



--------------------------------------------------------------------------------

Subject Shares will remain subject to the terms of this Agreement until this
Agreement terminates in accordance with Section 6.2. Nothing in this Agreement
shall obligate any Stockholder to exercise any option to purchase Common Shares.

1.2 Conditions of Tender. Notwithstanding Section 1.1, each Stockholder may
withdraw the tender of its Subject Shares if, at any time prior to acceptance of
such tender, the Company’s Board of Directors (the “Board”) effects a Change in
the Company Recommendation in accordance with Section 6.2(b) of the Merger
Agreement.

ARTICLE II

VOTING OF SUBJECT SHARES

2.1 Agreement to Vote Subject Shares. At any meeting of the stockholders of the
Company called to consider and vote upon the adoption of the Merger Agreement
(and at any and all postponements and adjournments thereof), and in connection
with any action to be taken in respect of the adoption of the Merger Agreement
by written consent of the stockholders of the Company, each Stockholder will,
subject to Section 2.3, vote or cause to be voted (including by written consent,
if applicable) all of such Stockholder’s Subject Shares which it has the right
to vote in favor of (i) the adoption of the Merger Agreement, (ii) the election
to the Board of any person designated by Parent or Purchaser in accordance with
Section 1.3 of the Merger Agreement (“Parent Designees”), or (iii) any other
matter necessary or appropriate for the consummation of the transactions
contemplated by the Merger Agreement that is considered and voted upon at any
such meeting or made the subject of any such written consent, as applicable.
Subject to Section 2.3, at any meeting of the stockholders of the Company called
to consider and vote upon any Adverse Proposal (and at any and all postponements
and adjournments thereof), and in connection with any action to be taken in
respect of any Adverse Proposal by written consent of the stockholders of the
Company, each Stockholder will vote or cause to be voted (including by written
consent, if applicable) all of such Stockholder’s Subject Shares which it has
the right to vote against the adoption of such Adverse Proposal. For purposes of
this Agreement, the term “Adverse Proposal” means (a) any Takeover Proposal,
(b) any proposal or action that is intended, or could reasonably be expected, to
result in a breach of any covenant, agreement, representation or warranty of the
Company set forth in the Merger Agreement, or (c) any of the following actions
(other than the Offer, the Merger and the other transactions contemplated by the
Merger Agreement): (i) any extraordinary corporate transaction, such as a
merger, consolidation or other business combination involving the Company or any
Company Subsidiary; (ii) any sale, lease or transfer of a material amount of
assets of the Company or any Company Subsidiary, or any reorganization,
recapitalization, dissolution or liquidation of the Company or any Company
Subsidiary; (iii) (1) any change in a majority of the persons who constitute the
Board as of the date of this Agreement (other than in connection with the
appointment of Parent Designees); (2) any change in the present capitalization
of the Company or any amendment of the Company’s certificate of incorporation or
bylaws, as amended to date; (3) any other material change in the Company’s
corporate structure or business; or (4) any other action that, in the case of
each of the matters referred to in clauses (iii)(1), (2) and (3), is intended,
or could reasonably be expected, to impede, interfere with, delay, postpone or
adversely affect the Offer or the Merger and the other transactions contemplated
by this

 

- 2 -



--------------------------------------------------------------------------------

Agreement and the Merger Agreement or increase the likelihood that such
transactions will not be consummated.

2.2 Irrevocable Proxy.

(a) Grant of Proxy. Each Stockholder hereby appoints Purchaser and any designee
of Purchaser such Stockholder’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent with respect
to all of such Stockholder’s Subject Shares which it has the right to vote
(i) in accordance with Section 2.1 and (ii) to sign its name (as a stockholder)
to any consent, certificate or other document relating to the Company that the
law of the State of Oregon may permit or require in connection with any matter
referred to in Section 2.1. This proxy is given to secure the performance of the
duties of such Stockholder under this Agreement and its existence will not be
deemed to relieve such Stockholder of its obligations under Section 2.1. Each
Stockholder affirms that this proxy is coupled with an interest and is
irrevocable, except as stated in Section 2.3, until termination of this
Agreement pursuant to Section 6.2, whereupon such proxy and power of attorney
shall automatically terminate. Each Stockholder will take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. For Subject Shares as to which the Stockholder is the beneficial but
not the record owner, the Stockholder will cause any record owner of such
Subject Shares to grant to Purchaser a proxy to the same effect as that
contained in this Section 2.2.

(b) Other Proxies Revoked. Each Stockholder represents and warrants to Parent
and Purchaser that any proxy heretofore given in respect of such Stockholder’s
Subject Shares is not irrevocable, and hereby revokes any and all such proxies.

2.3 Stockholder Representatives on the Board; Rejection by Board.

(a) Parent and Purchaser hereby acknowledge that certain Stockholders and/or
Affiliates of certain Stockholders are members of the Board. So long as any such
Stockholder or Affiliate continues to be a Director of the Company, nothing in
this Agreement shall be construed as preventing or otherwise affecting any
actions taken by any such Stockholder or Affiliate in such Person’s capacity as
a Director of the Company or from fulfilling the obligations of such office
(including the performance of obligations required by the fiduciary obligations
of any such Person acting solely in such Person’s capacity as a Director of the
Company).

(b) Notwithstanding Section 2.1, if (i) the Board effects a Change in the
Company Recommendation in accordance with Section 6.2(b) of the Merger Agreement
and (ii) neither Purchaser nor Parent have accepted the tender of the applicable
Subject Shares, no Stockholder will, after the proper withdrawal of the tender
of such Stockholder’s Subject Shares pursuant to Section 1.2, have any
obligation to vote in accordance with Section 2.1, and any such Stockholder may
revoke any proxies that it has otherwise granted in connection with this Article
II.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE OPTION

3.1 Grant of Option. Each Stockholder hereby grants to Purchaser and any
designee of Purchaser an irrevocable option (the “Option”) to purchase such
Stockholder’s Subject Shares on the terms and subject to the conditions set
forth in this Article III at a purchase price per share (the “Purchase Price”)
equal to the Offer Price.

3.2 Exercise of Option.

(a) If the Offer is consummated but (whether due to improper tender, withdrawal
of tender (other than in accordance with Section 1.2) or other breach by a
Stockholder of Section 1.1) Purchaser has not accepted for payment and paid for
all of the Subject Shares, the Option will become exercisable with respect to
each such Stockholder (in whole but not in part) and remain exercisable (in
whole but not in part) thereafter until the date that is 30 days after the
Expiration Date (such period of exercisability being the “Option Period”).
Purchaser may exercise the Option with respect to any Stockholder, in whole but
not in part, at any time during the Option Period. Notwithstanding anything in
this Agreement to the contrary, Purchaser will be entitled to purchase all
Subject Shares in respect of which it shall have exercised an Option in
accordance with the terms of this Agreement prior to the expiration of the
Option Period, and the expiration of the Option Period will not affect any
rights hereunder which by their terms do not terminate or expire prior to or as
of such expiration.

(b) If Purchaser wishes to exercise an Option, it will deliver to the applicable
Stockholder (each, a “Selling Stockholder”) a written notice (the “Exercise
Notice”) to that effect which specifies the date (an “Option Closing Date”), not
earlier than two nor later than five Business Days after the date the Exercise
Notice is delivered, for the consummation of the purchase and sale of such
Subject Shares (an “Option Closing”). If the Option Closing cannot be effected
on the Option Closing Date specified in the Exercise Notice by reason of any
applicable judgment, decree, order, law or regulation, or because any applicable
waiting period under the HSR Act shall not have expired or been terminated,
(i) the applicable Stockholder or Stockholders will promptly take all such
reasonable actions as may be requested by Purchaser, and will otherwise fully
cooperate with Purchaser, to cause the elimination of all such impediments to
the Option Closing and (ii) the Option Closing Date specified in the Exercise
Notice will be extended to the second business day following the elimination of
all such impediments. The Option Closing will take place at the offices of Jones
Day, 555 South Flower Street, Fiftieth Floor, Los Angeles, California 90071, at
10:00 a.m. (Pacific Time), on the Option Closing Date.

3.3 Payment and Delivery of Certificates. At any Option Closing, Purchaser will
deliver to each Selling Stockholder, by wire transfer of immediately available
funds to the account designated by such Selling Stockholder to Purchaser prior
to the Option Closing, the Purchase Price payable in respect of the Subject
Shares to be purchased from such Selling Stockholder at the Option Closing, and
each Selling Stockholder will deliver to Purchaser such Subject Shares, free and
clear of all Liens, with the certificate or certificates evidencing such Subject
Shares being duly endorsed for transfer by such Selling Stockholder and
accompanied by

 

- 4 -



--------------------------------------------------------------------------------

all powers of attorney and/or other instruments necessary to convey valid and
unencumbered title thereto to Purchaser. The Selling Stockholder will pay all
expenses, and any and all United States federal, state and local taxes and other
charges that may be payable in connection with the preparation, issue and
delivery of stock certificates under this Section 3.3 in the name of Purchaser
or its designee.

3.4 Adjustment upon Changes in Capitalization, Etc. In the event of any change
in the capital stock of the Company by reason of a stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Common Stock), reorganization, recapitalization,
reclassification, combination, exchange of shares or other like change with
respect to the capital stock of the Company, the type and number or amount of
shares, securities or other property subject to the each of the Options, and the
Purchase Price payable therefor, will be adjusted appropriately, and proper
provision will be made in the agreements governing such transaction, so that
(a) Purchaser will receive upon exercise of any Option the type and number or
amount of shares, securities or property that Purchaser would have retained
and/or been entitled to receive in respect of the applicable Selling
Stockholder’s Subject Shares if the Option had been exercised immediately prior
to such event or the record date therefor, as applicable, and (b) the applicable
Selling Stockholder will receive upon exercise of the Option the amount of cash
that such Selling Stockholder would have received as a result of the exercise of
the Option if the Option had been exercised immediately prior to such event or
the record date therefor, as applicable. The provisions of this Section 3.4 will
apply in a like manner to successive stock splits, reverse stock splits, stock
dividends, reorganizations, recapitalizations, reclassifications, combinations,
exchange of shares or other like changes with respect to the capital stock of
the Company.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1 Certain Representations and Warranties of the Stockholders. Each
Stockholder, severally and not jointly, represents and warrants to Parent and
Purchaser with respect to such Stockholder, as of the date of this Agreement,
the Option Closing Date and the Closing Date, as follows:

(a) Ownership. Such Stockholder is the sole record and beneficial owner of the
number of Common Shares set forth opposite such Stockholder’s name on Schedule A
hereto and has full and unrestricted power to dispose of and to vote such Common
Shares (except that Nery Capital Partners, L.P. has granted such power to its
investment manager, Nery Asset Management, L.L.C). Such Stockholder is the sole
record and beneficial owner of the options to acquire Common Shares described on
Schedule B hereto (the “Company Options”) and will, upon exercise, have full and
unrestricted power to dispose of and to vote any Common Shares for which the
Company Options are exercisable (“Option Shares”). Such Common Shares are now,
and at all times during the term of this Agreement will be, and such Option
Shares will be, upon exercise and at all times thereafter during the term of
this Agreement, held by such Stockholder, or by a nominee or custodian for the
benefit of such Stockholder, free and clear of all Liens and proxies, except for
any Liens or proxies arising hereunder. The transfer by such Stockholder of its
Subject Shares to Parent or Purchaser pursuant to the Offer or the applicable

 

- 5 -



--------------------------------------------------------------------------------

Option, respectively, will pass to and unconditionally vest in Parent or
Purchaser good and valid title to those Subject Shares, free and clear of all
Liens other than restrictions set forth under applicable securities laws. Except
as set forth opposite the Stockholder’s name on Schedule A or Schedule B hereto,
such Stockholder (i) does not beneficially own any securities of the Company on
the date of this Agreement, (ii) does not, directly or indirectly, beneficially
own or have any option, warrant or other right to acquire any securities of the
Company that are or may by their terms become entitled to vote or any securities
that are convertible or exchangeable into or exercisable for any securities of
the Company that are or may by their terms become entitled to vote, nor is the
Stockholder subject to any contract, commitment, arrangement, understanding or
relationship (whether or not legally enforceable), other than this Agreement,
that allows or obligates it to vote, dispose of or acquire any securities of the
Company, and (iii) holds exclusive power to vote the Subject Shares and has not
granted a proxy to any other Person to vote the Subject Shares, subject to the
limitations set forth in this Agreement (except that Nery Capital Partners, L.P.
has granted the power to vote its Subject Shares to its investment manager, Nery
Asset Management, L.L.C).

(b) Authority. The Stockholder has all necessary partnership or individual, as
applicable, power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by such Stockholder
of this Agreement, and the consummation by it of the transactions contemplated
hereby, have been duly and validly authorized by all necessary action on the
part of such Stockholder. If the Stockholder is not a natural person, such
Stockholder is duly organized, validly existing and in good standing under the
laws of its jurisdiction.

(c) Execution and Delivery. This Agreement has been duly executed and delivered
by the Stockholder and, assuming due and valid authorization, execution and
delivery hereof by Parent and Purchaser, is a valid and binding obligation of
such Stockholder enforceable against such Stockholder in accordance with its
terms, subject to applicable bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

(d) No Conflicts. None of the execution, delivery or performance of this
Agreement by the Stockholder will (i) if such Stockholder is not a natural
person, contravene, conflict with or result in a violation of any provision of
such Stockholder’s organizational documents, (ii) require any filing by such
Stockholder with, any notice to, or permission, authorization, consent or
approval of, any Governmental Entity (other than Purchaser’s and Parent’s
obligations under securities laws), (iii) result in a modification, violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default (or give rise to any right, including, but not limited to, any right of
termination, amendment, cancellation or acceleration) under, any of the terms,
conditions or provisions of any contract, commitment, agreement, understanding,
arrangement or restriction of any kind to which such Stockholder is a party or
by which such Stockholder is bound, or (iv) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to such Stockholder or any of its
properties or assets; except in each of clauses (ii), (iii) and (iv) where
(A) any failure to obtain such permits, authorizations, consents or approvals,
(B) any failure to make such filings or (C) any such modifications, violations,
rights, breaches or defaults that would not reasonably be expected to (1) impair
the ability of such

 

- 6 -



--------------------------------------------------------------------------------

Stockholder to perform its obligations under this Agreement or (2) prevent or
delay the consummation of any of the transactions contemplated hereby.

(e) Brokers. No Person is entitled to any investment banking, brokerage,
finder’s fee or similar compensation in connection with the transactions
contemplated by this Agreement or the Merger Agreement based on any arrangement
or agreement made by or on behalf of such Stockholder.

4.2 Representations and Warranties of Parent and Purchaser. Each of Parent and
Purchaser hereby represents and warrants, jointly and severally, to each
Stockholder, as of the date of this Agreement, the Option Closing Date and the
Closing Date, that:

(a) Organization; Authority. Each of Parent and Purchaser is a corporation duly
organized, validly existing and in good standing (with respect to jurisdictions
which recognize such concept) under the laws of the State of Oregon. Each of
Parent and Purchaser has all necessary corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Parent and Purchaser of this Agreement, and the consummation by
them of the transactions contemplated hereby, have been duly and validly
authorized by all necessary action on the part of Parent and Purchaser.

(b) Execution and Delivery. This Agreement has been duly executed and delivered
by Parent and Purchaser and, assuming due and valid authorization, execution and
delivery hereof by the other parties hereto, is a valid and binding obligation
of Parent and Purchaser enforceable against each of Parent and Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

(c) No Conflicts. None of the execution, delivery or performance of this
Agreement by Parent or Purchaser will (i) contravene, conflict with or result in
a violation of any provision of Parent’s or Purchaser’s organizational
documents, (ii) require any filing by Parent or Purchaser with, any notice to,
or permission, authorization, consent or approval of, any Governmental Entity
(other than Purchaser’s and Parent’s obligations under securities laws),
(iii) result in a modification, violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right,
including, but not limited to, any right of termination, amendment, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
contract, commitment, agreement, understanding, arrangement or restriction of
any kind to which Parent or Purchaser is a party or by which Parent or Purchaser
is bound, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Parent or Purchaser or any of their respective
properties or assets; except in each of clauses (ii), (iii), or (iv) where
(A) any failure to obtain such permits, authorizations, consents or approvals,
(B) any failure to make such filings or (C) any such modifications, violations,
rights, breaches or defaults that would not reasonably be expected to (1) impair
the ability of Parent or Purchaser to perform its obligations under this
Agreement or (2) prevent or delay the consummation of any of the transactions
contemplated hereby.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF STOCKHOLDER

5.1 Restriction on Transfer of Subject Shares, Proxies and Noninterference. No
Stockholder will, directly or indirectly: (a) except pursuant to the terms of
this Agreement and for the conversion of Subject Shares at the Effective Time
pursuant to the terms of the Merger Agreement or after the withdrawal of the
Subject Shares pursuant to Section 1.2, offer for sale, sell, transfer, tender,
pledge, encumber, assign or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding with respect to or consent to the
offer for sale, sale, transfer, tender, pledge, encumbrance, assignment or other
disposition of, any or all of such Stockholder’s Subject Shares; (b) acquire any
Common Shares or other securities of the Company (other than in connection with
a transaction of the type described in Section 5.2 or the grant of Common Shares
to members of the Board as director compensation in accordance with past
practice) or enter into any contract, option, arrangement or other undertaking
with respect to the direct or indirect acquisition of any interest in or the
voting of any Subject Shares or any other securities of the Company; (c) except
pursuant to the terms of this Agreement or after the withdrawal of the Subject
Shares pursuant to Section 1.2, grant any proxies or powers of attorney, deposit
any Subject Shares into a voting trust or enter into a voting agreement with
respect to any Subject Shares; or (d) take any action that would reasonably be
expected to make any of its representations or warranties contained herein
untrue or incorrect or have the effect of impairing the ability of such
Stockholder to perform such Stockholder’s obligations under this Agreement or
preventing or delaying the consummation of any of the transactions contemplated
hereby.

5.2 Adjustments.

(a) In the event (i) of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into Common
Stock), reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change that would have the effect of changing a
Stockholder’s ownership of the Company’s capital stock or other securities or
(ii) a Stockholder becomes the beneficial owner of any additional Common Shares
or other securities of the Company, then the terms of this Agreement will apply
to the shares of capital stock held by the Stockholder immediately following the
effectiveness of the events described in clause (i) or the Stockholder becoming
the beneficial owner thereof, as described in clause (ii), as though they were
Common Shares hereunder.

(b) Each Stockholder hereby agrees, while this Agreement is in effect, to
promptly notify Parent of the number of any new Common Shares acquired by such
Stockholder, if any, after the date of this Agreement.

5.3 No Solicitation. No Stockholder will take, or authorize or permit any of its
officers, directors, employees, agents or representatives (including any
investment banker, financial advisor, attorney or accountant) (collectively,
“Representatives”) to take, any action that the Company would be prohibited from
taking under Section 6.2(a) of the Merger Agreement. Each Stockholder will, and
will cause its Representatives to, immediately cease all existing discussions or
negotiations with respect to any of the foregoing and promptly (and in

 

- 8 -



--------------------------------------------------------------------------------

any event within 24 hours) advise Parent in writing of the receipt by such
Stockholder of a request for information or any inquiries or proposals relating
to a Takeover Proposal. Notwithstanding any provision of this Section 5.3 or
Section 5.5 to the contrary, (a) any Stockholder that is a member of the Board
may take actions in such capacity to the extent permitted by Section 6.2(b) of
the Merger Agreement, and (b) any Stockholder that is an officer of the Company
may take actions in such capacity to the extent directed to do so by the Board
in compliance with Section 6.2 of the Merger Agreement. The restrictions on the
Stockholders set forth in this Section 5.3 will no longer be applicable to a
Stockholder after the withdrawal of the tender of such Stockholder’s Subject
Shares pursuant to Section 1.2.

5.4 Cooperation. Each Stockholder will cooperate fully with Parent, Purchaser
and the Company in connection with their respective reasonable best efforts to
fulfill the conditions to (a) the Offer set forth in Annex I to the Merger
Agreement and (b) the Merger set forth in Article Seven of the Merger Agreement.

5.5 Disclosure. Each Stockholder hereby authorizes Parent and Purchaser to
publish and disclose in the Offer Documents, any announcement or disclosure
required by the NASDAQ Rules, any filing with any Governmental Entity required
to be made under the Merger Agreement, and, if approval of the Company’s
stockholders is required under applicable Law, the Proxy Statement (including
all documents and schedules filed with the SEC in connection with either of the
foregoing), its identity and ownership of the Common Shares and the nature of
its commitments, arrangements and understandings under this Agreement.

ARTICLE VI

MISCELLANEOUS

6.1 Publicity. Parent, Purchaser and each Stockholder will consult with each
other party before issuing any press release or otherwise making any public
statements with respect to this Agreement or the other transactions contemplated
hereby and will not issue any such press release or make any such public
statement before such consultation, except as may be required by Law or
applicable stock exchange rules.

6.2 Termination. This Agreement will terminate on the earliest to occur of:
(a) the consummation of the purchase of all the Subject Shares pursuant to the
Offer; (b) if applicable, the date on which the Option Period expires (the
“Option Expiration Date”); provided, however, that if Purchaser delivers an
Exercise Notice on or prior to the Option Expiration Date, and the Option
Closing has not yet occurred as of the Option Expiration Date, this Agreement
shall not terminate until the consummation of the Option Closing; and (c) the
date the Merger Agreement is terminated. This Agreement may be earlier
terminated by the mutual consent of Parent and all of the Stockholders party
hereto. Except as set forth below, in the event of termination of this Agreement
pursuant to this Section 6.2, this Agreement will become null and void and of no
effect with no liability on the part of any party hereto and all proxies granted
hereby will be automatically revoked; provided, however, that no such
termination will relieve any party hereto from any liability for any breach of
this Agreement occurring prior to such termination. Notwithstanding anything to
the contrary contained in this Agreement, if this Agreement is

 

- 9 -



--------------------------------------------------------------------------------

terminated for any reason, this Article VI will survive any termination of this
Agreement indefinitely.

6.3 Amendment and Modification; Waiver.

(a) This Agreement may be amended, modified and supplemented by written
agreement of the parties hereto; provided, however, that after the adoption of
the Merger Agreement by the stockholders of the Company, no amendment shall be
made which by Law requires further approval by such stockholders without
obtaining such further approval. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.

(b) At any time and from time to time, any party or parties hereto may, to the
extent legally allowed and except as otherwise set forth herein, (i) extend the
time for the performance of any of the obligations or other acts of the other
party or parties hereto, as applicable, (ii) waive any inaccuracies in the
representations and warranties made to such party or parties hereto contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions for the benefit of such party or
parties hereto contained herein. Any agreement on the part of a party or parties
hereto to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party or parties, as applicable.
Any failure to exercise or delay in exercising any power, privilege or right
under this Agreement shall not constitute a waiver of such power, privilege or
right.

6.4 Fees and Expenses. All fees, costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such fees, costs and
expenses.

6.5 Further Assurances. Each Stockholder will execute and deliver such other
documents and instruments and take such further actions as may be necessary or
appropriate or as may be reasonably requested by Parent in order to ensure that
Parent and Purchaser receive the full benefit of this Agreement.

6.6 Stop Transfer Order; Legend. In furtherance of this Agreement, concurrently
herewith, each Stockholder shall, and hereby does authorize the Company or its
counsel to, notify the Company’s transfer agent that there is a stop transfer
order with respect to all of the Common Shares (and that this Agreement places
limits on the voting and transfer of such shares); provided, however, that in
the event that this Agreement is terminated the Company shall notify the
Company’s transfer agent of such termination.

6.7 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally (notice deemed given upon
receipt), sent by electronic mail (e-mail) (to the extent an e-mail address is
provided) or facsimile (notice deemed given upon confirmation of receipt) or
sent by a nationally recognized overnight courier service, such as Federal
Express (notice deemed given upon receipt of proof of delivery), to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(a) If to Parent or Purchaser, to:

 

- 10 -



--------------------------------------------------------------------------------

Tonkon Torp LLP

1600 Pioneer Tower

888 SW Fifth Avenue

Portland Oregon 97204

Attn: Kurt Ruttum

Facsimile: (503) 274-8779

Email: kurt.ruttum@tonkon.com

With a copy to:

John Hui

E-mail: jhui@johnhui.com

With a copy to:

Jones Day

555 South Flower Street, Fiftieth Floor

Los Angeles, California 90071

Attention: Paul Lin

Facsimile: (213) 243-2539

E-mail: pclin@jonesday.com

(b) If to any Stockholder:

InFocus Corporation

27700B SW Parkway Avenue

Wilsonville, Oregon 97070

Attention: Chief Executive Officer

Facsimile: 503-685-8838

E-mail: bob.omalley@infocus.com

With a copy to:

Garvey Schubert Barer

1191 2nd Avenue, Suite 1800

Seattle, WA 98101

Attention: Bruce A. Robertson

Facsimile: 206-464-0125

E-mail: brobertson@gsblaw.com

6.8 Counterparts. This Agreement may be executed manually or by facsimile by the
parties hereto, in any number of counterparts, each of which shall be considered
one and the same agreement and shall become effective when a counterpart hereof
shall have been signed by each of the parties and delivered to the other
parties.

 

- 11 -



--------------------------------------------------------------------------------

6.9 Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties or any
of them with respect to the subject matter hereof.

6.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or unenforceable in any respect under any
applicable Law in any jurisdiction, then such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision or portion of any provision of this Agreement and this Agreement
will be reformed, construed and enforced in such jurisdiction in such manner as
will effect as nearly as lawfully possible the purposes and intent of such
invalid, illegal or unenforceable provision.

6.11 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware, except to the extent that the Oregon Business
Corporation Act, as amended, or other Oregon corporation law necessarily
governs.

(b) Each of the parties hereby agrees that all actions or proceedings arising
out of or in connection with this Agreement or the transactions contemplated
hereby or for recognition and enforcement of any judgment arising out of or in
connection with this Agreement or the transactions contemplated hereby, shall be
tried and determined exclusively in the Delaware Court of Chancery, or in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such proceeding, in the United States District Court for the
District of Delaware, and each of the parties hereby irrevocably submits with
regard to any such action or proceeding for itself and with respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts. Each of the parties hereby expressly waives any right it may
have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (i) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (ii) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts; and
(iii) that (A) any of the aforesaid courts is an inconvenient or inappropriate
forum for such action or proceeding, (B) venue is not proper in any of the
aforesaid courts and (C) this Agreement, the transactions contemplated hereby or
the subject matter hereof, may not be enforced in or by any of the aforesaid
courts. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 6.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

 

- 12 -



--------------------------------------------------------------------------------

6.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.

6.13 Assignment. No party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties; provided, however, that either Parent or Purchaser may assign any
of its rights and obligations hereunder to any Subsidiary of Parent without the
consent of any Stockholder so long as contemporaneous notice of such assignment
is provided to the Stockholders, but no such assignment shall relieve the
assigning party of its obligations hereunder. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

6.14 No Third-Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any Person other than
the parties hereto and their successors and permitted assigns any right, remedy
or claim under or by reason of this Agreement.

6.15 Specific Performance. The parties hereby acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to
consummate the Merger, will cause irreparable injury to the other parties, for
which damages, even if available, will not be a complete and adequate remedy.
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder, in addition to any other rights or
remedies available hereunder or at law or in equity without the necessity of
posting bonds or other undertaking in connection therewith. The parties
acknowledge that in the absence of a waiver, a bond or undertaking may be
required by a court, and the parties hereby waive any such requirement of such a
bond or undertaking.

6.16 Several Obligations. The obligations of, and the representations and
warranties made by, each Stockholder shall be several and not joint and shall
relate only to such Stockholder.

[Remainder of Page Intentionally Left Blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective officers thereunto duly authorized as of the date first
written above.

 

STOCKHOLDERS: NERY CAPITAL PARTNERS, L.P. By:   

Nery Capital Management, L.L.C., its

general partner

  By:    /s/ Michael A. Nery     Michael A. Nery     Manager By:    /s/ John D.
Abouchar   John D. Abouchar By:    /s/ Peter D. Behrendt   Peter D. Behrendt
By:    /s/ Michael R. Hallman   Michael R. Hallman By:    /s/ Robert B. Ladd  
Robert B. Ladd By:    /s/ Bernard T. Marren   Bernard T. Marren By:    /s/
Robert G. O’Malley   Robert G. O’Malley By:    /s/ Lisa K. Prentice   Lisa K.
Prentice By:    /s/ Steven E. Stark   Steven E. Stark By:    /s/ Joseph P.
O’Sullivan   Joseph P. O’Sullivan

 

- 14 -



--------------------------------------------------------------------------------

PARENT: IMAGE HOLDINGS CORPORATION By:    /s/ Lap Shun (John) Hui   Name:   Lap
Shun (John) Hui   Title:   President PURCHASER: IC ACQUISITION CORP. By:    /s/
Lap Shun (John) Hui   Name:   Lap Shun (John) Hui   Title:   President

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE A

 

Stockholder

   Common Shares

Nery Capital Partners, L.P.

   4,966,852

John D. Abouchar

   25,000

Peter D. Behrendt

   60,757

Michael R. Hallman

   75,000

Robert B. Ladd

   256,137

Bernard T. Marren

   45,000

Robert G. O’Malley

   330,000

Lisa K. Prentice

   100,000

Steven E. Stark

   33,593

Joseph P. O’Sullivan

   147,800



--------------------------------------------------------------------------------

SCHEDULE B

 

Stockholder

   Company Options

Nery Capital Partners, L.P.

   0

John D. Abouchar

   82,000

Peter D. Behrendt

   172,000

Michael R. Hallman

   172,000

Robert B. Ladd

   80,000

Bernard T. Marren

   80,000

Robert G. O’Malley

   545,000

Lisa K. Prentice

   195,000

Steven E. Stark

   217,350

Joseph P. O’Sullivan

   325,000